Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 9, 10, 12, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai (US 7,900,737) in view of Tsuji (US 9,944,292).
In re claim 1, Isogai discloses a work vehicle, comprising: a pair of left and right front wheels (3) and a pair of left and right rear wheels (4) each provided on a machine body frame; a transmission case (11, 12) (acting as a body frame); and a power transmission device (25) housed in the transmission case and configured to transmit a driving power from an engine (5) to driving wheels, the power transmission device comprising: a front wheel driving shaft (85, 88) arranged in a lower inside portion (at least partially) of the transmission case and configured to transmit the driving power to the front wheels; and a four-wheel drive clutch (249) arranged above the front wheel driving shaft (at least partially, front portion of shaft 88 is lower than clutch), the four-wheel drive clutch being configured to switch between a two-wheel drive state in which the driving power is transmitted to the rear wheels, and a four-wheel drive state in which the driving power is transmitted to the front wheels and the rear wheels via the front 
In re claim 10, Isogai discloses, as discussed above with regard to claim 1, a work vehicle, comprising: a set of front wheels and a set rear wheels provided on a machine body frame; a transmission case; and a power transmission device housed in the transmission case and configured to transmit a driving power from an engine to driving wheels, the power transmission device comprising: a front wheel driving shaft arranged below the transmission case and configured to transmit the driving power to the front wheels; and a four-wheel drive clutch arranged offset from the front wheel driving shaft (at least the external portion in front of universal coupling 250), wherein the four-wheel drive clutch is configured to switch between a first drive state in which the driving power is transmitted to the rear wheels so 3that the rear wheels act as the driving wheels, and a second drive state in which the driving power is transmitted to the front wheels and the rear wheels via the front wheel driving shaft so that both the front wheels and the rear wheels act as the driving wheels, but does not disclose the transmission case being arranged below the machine body frame. Tsuji, however, does disclose a work vehicle having a transmission case (40) arranged below a body frame (2) as shown in Figures 1, 2, and 5. It would have been obvious to one having ordinary 
In re claims 3 and 12, Isogai further discloses wherein the four-wheel drive clutch is arranged to be offset from the front wheel driving shaft in a horizontal direction and vertical direction (at least partially) as shown in Figure 25.  
In re claim 4, Isogai further discloses wherein in the two-wheel drive state only the rear wheels act as the driving wheels, and in the four-wheel drive state both the front wheels and the rear wheels act as the driving wheels.  
In re claims 7 and 15, Isogai further discloses wherein the four-wheel drive clutch is arranged adjacent to an inner wall of the transmission case as shown in Figure 25.  
In re claims 9 and 17, Isogai further discloses an implement (19) disposed (at least partially) below the transmission case when viewed from the side as it is closer to the ground surface.  

Allowable Subject Matter
Claims 2, 5, 6, 8, 11, 13, 14, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “a four-wheel drive input shaft configured to receive the driving power from the rear wheel driving shaft and then to transmit the driving power to the four-wheel drive clutch, 1wherein the four-wheel drive input shaft is provided .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach work vehicles/4WD systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL R STABLEY/Examiner, Art Unit 3611         


/TONY H WINNER/Primary Examiner, Art Unit 3611